--------------------------------------------------------------------------------

EXHIBIT 10.18


Phantom Unit Grant with DERs
under the
2008 Enterprise Products Long-Term Incentive Plan
(Third Amendment and Restatement)




Date of Grant:______________________________
Name of Grantee: ___________________________
Number of Phantom Units Granted: _____________
Phantom Unit Grant Number: _________________

 
Enterprise Products Company (the “Company”) is pleased to inform you that you
have been granted under the 2008 Enterprise Products Long-Term Incentive Plan
(Third Amendment and Restatement) (the “Plan”) the number of Phantom Units set
forth above.  A Phantom Unit is a contractual right to receive, on or following
its vesting, a Common Unit of Enterprise Products Partners L.P. (the
“Partnership”). Each Phantom Unit granted to you also has a tandem Distribution
Equivalent Right (“DER”) that entitles you to receive, on or as soon as
reasonably practical following each Distribution Date (as defined below) on
which the DER remains credited to you, an amount of cash equal to the cash
distribution paid on a Common Unit on that Distribution Date. The terms of this
grant are as follows:
 

1.            Vesting/Forfeiture of Phantom Units and DERs.  Subject to the
further provisions of this agreement (this “Award Agreement”), (i) the Phantom
Units hereby granted to you shall become vested on the Scheduled Vesting Dates
in the percentages as set forth below or (ii) if you incur a Qualifying
Termination (as defined below) prior to a Scheduled Vesting Date, the Phantom
Units then remaining credited to you shall become 100% vested on the date of
your Qualifying Termination.
 
SCHEDULED VESTING DATES
CUMULATIVE VESTED
PERCENTAGE
[               ], 20___
25%
[               ], 20___
50%
[               ], 20___
75%
[               ], 20___
100%



Notwithstanding the above, if prior to a Scheduled Vesting Date you cease to be
an Employee, Director and/or Consultant (as applicable) for any reason other
than your Qualifying Termination, all Phantom Units and tandem DERs then
remaining credited to you automatically shall terminate (without payment) on the
date of your termination of service; provided, however, notwithstanding the
foregoing, if your termination of service date is on or after a Record Date (as
defined below) and before the next Distribution Date
-1-

--------------------------------------------------------------------------------

applicable to such Record Date, your DERs shall continue to be credited to you
until the first date following that next Distribution Date, when they shall
automatically terminate.
 
If a Phantom Unit becomes vested, its tandem DER automatically shall terminate
concurrently with the payment of that vested Phantom Unit, except when the
vested Phantom Unit is settled after the Record Date and before the next
Distribution Date, in which case the DER in tandem with such vested Phantom Unit
shall continue to be credited to you until the first date following the next
Distribution Date, when it shall automatically terminate.
 
2.            Payment of Vested Phantom Units.  (a)  If a Phantom Unit becomes
vested, then, subject to the further provisions of this Section 2, you will be
paid one Common Unit in the Qualified Month (as defined below) that is
coincident with or next following the date of the vesting event.
 

(b)            If, however, the vesting event is your Qualifying Termination
pursuant to Section 5(j)(ii), then, notwithstanding paragraph (a), payment will
be made in the first Qualified Month coincident with or next following the date
your Required Release (as defined below) becomes effective; provided, however,
if your Release Period spans two calendar years, payment will be made as
follows: (i) if your Required Release becomes effective before January 1 of the
second calendar year, payment will be made in the first Qualified Month in the
second calendar year, and (ii) if your Required Release becomes effective in the
second calendar year, payment will be made in the Qualified Month coincident
with or next following the Required Release’s effective date.
 

(c)            If you are a “specified employee” for purposes of Section 409A of
the Internal Revenue Code (the “Code”) and payment hereunder upon your
Qualifying Termination would subject you to the additional tax under Section
409A if the payment were made prior to the first date that is more than six
months after your Qualifying Termination, such payment shall, instead, be paid
to you in a lump sum (without interest) on the first business day that is more
than six months after your Qualifying Termination,  or on such earlier date, if
any, as may be permitted by Section 409A without incurring such additional tax.
 
(d)            Notwithstanding anything in this Section 2 to the contrary, in
all events payment shall be made before the end of the 90-day period following
the Scheduled Vesting Date or the date of the Qualifying Termination, whichever
is applicable.
 

3.            Payment of DERs.  On or as soon as reasonably practical (and not
later than 30 days) following each Distribution Date, you will receive, with
respect to each DER that remains credited to you on such Distribution Date, a
cash payment from the Company in an amount equal to the cash distribution paid
with respect to a Common Unit on that Distribution Date.
 

4.            No Transfers of Awards.  None of the Phantom Units or tandem DERs
hereby granted to you (or any interest therein) may be transferred, pledged, or
encumbered by you in any manner, except by will or the laws of descent and
distribution. If, in the event of your divorce, legal separation or other
dissolution of your marriage, your spouse or former spouse is awarded ownership
of, a division of any community property interest in, or any other interest in
any of the Phantom Units or DERs granted to you hereunder, then, notwithstanding
anything in Section 1 above to the contrary, effective concurrently with such
award or division, such “awarded” or “divided” Phantom Units and DERs
automatically shall be forfeited and cancelled without payment to any person.
 

5.            Definitions.  Capitalized terms used in this Award Agreement shall
have their respective meanings as provided in the Plan, with the exception that
the capitalized terms set forth below shall have the following meanings:
 
(a)            “Affiliated Group” means and includes (individually, collectively
or in any combination) (i) the Partnership, (ii) the Company, (iii) EPCO
Holdings, Inc., (iv) Enterprise
-2-

--------------------------------------------------------------------------------

Products Holdings LLC, (v) Enterprise Products OLPGP, Inc., (vi) Enterprise
Products Operating LLC, (vii) Dan Duncan LLC, (viii) the respective
subsidiaries, parent entities or affiliates of any of the foregoing entities,
(ix) any other entity (A) which is controlled, directly or indirectly,
individually, collectively or in any combination, by the Company or any of the
foregoing entities or (B) in which the Company or any of the foregoing entities
has a direct or indirect ownership interest, (x) any other entity (A) which is
controlled, directly or indirectly, by The Estate of Dan L. Duncan,
Deceased, Dan L. Duncan’s descendants or any trusts for any of their respective
benefit, individually, collectively or in any combination, or (B) in which any
of them has a direct or indirect ownership interest, and (xi) any predecessors,
subsidiaries, related entities, officers, directors, shareholders, parent
entities, agents, attorneys, employees, successors, or assigns of any of the
foregoing.
 
(b)            “Applicable Fiscal Year” means and includes (i) each fiscal year
of the Company ending on, or within one year following, the Change of Control
and (ii) the last full fiscal year of the Company ending immediately prior to
the Change of Control, if the annual bonus for such fiscal year has not been
paid to you prior to such Change of Control.
 
(c)            “Cause” means the occurrence of any of the following events:
 
(i)             the commission by you of a material act of willful misconduct,
including, but not limited to, the willful violation of any material law, rule,
regulation of a governmental entity or cease and desist order applicable to you
or any Affiliated Group member (other than a law, rule or regulation relating to
a minor traffic violation or a similar offense, as determined by the Committee,
in its discretion), or an act which constitutes a breach by you of a fiduciary
duty owed to any Affiliated Group member; or
 
(ii)           the commission by you of an act of dishonesty relating to the
performance of your duties, your habitual unexcused absences from work, your
willful failure to perform your duties in any material respect (other than any
such failure resulting from your incapacity due to your physical or mental
illness or disability), or your gross negligence in the performance or
non-performance of your duties resulting in material damage or injury to any
Affiliated Group member, its reputation or goodwill; provided, however, that in
the event of your willful failure to perform your duties in any material
respect, you shall be provided with written notice of such failure and be
provided with a reasonable opportunity after such notice, in no event more than
30 days, to cure such failure to perform your duties; or
 
(iii)          any conviction of you for, or plea by you of other than not
guilty to, any misdemeanor involving dishonesty, fraud or breach of trust (other
than for a minor traffic violation or a similar offense, as determined by the
Committee in its discretion) or any felony, whether or not in the line of duty.
 
(d)            “Change of Control” means the Duncan Interests shall cease,
directly or indirectly, to control the General Partner (including for purposes
of clarification, and without limitation, by control that may be deemed to exist
based on (i) the facts that cause the Duncan Interests’ deemed control of the
General Partner to exist as of the date of this Award Agreement (which existing
control you hereby acknowledge and agree to by acceptance of this grant) or (ii)
the Duncan Interests’ direct or indirect power to exercise a controlling
influence over either the management or policies of the General Partner (as
control and power are construed and used under rules and regulations promulgated
by the SEC, including any presumptions used thereunder relating to control).
 
(e)            “Distribution Date” means, with respect to a DER, a date on which
a cash distribution is paid on a Common Unit and such date occurs while the DER
remains credited to you hereunder.
-3-

--------------------------------------------------------------------------------

(f)            “Distribution Month” means a calendar month in which a
Distribution Date occurs.
 
(g)            “Duncan Interests” means, individually, collectively, or in any
combination, The Estate of Dan L. Duncan, Deceased, Dan L. Duncan’s descendants,
the heirs and/or legatees and/or distributees of Dan L. Duncan’s estate, and/or
trusts (including, without limitation, one or more voting trusts) established
for the benefit of Dan L. Duncan’s descendants, heirs and/or legatees and/or
distributees.
 
(h)            “Good Reason” means any nonconsensual (i) material reduction in
your authority, duties or responsibilities as in effect immediately prior to the
Change of Control, (ii) reduction of more than 20% in (A) the rate of your
annual base salary as in effect immediately prior to the Change of Control or
(B) the amount of the annual bonus paid to you after the Change of Control with
respect to an Applicable Fiscal Year when compared to the amount of the annual
bonus paid to you by the Affiliated Group members (on a collective basis) prior
to the Change of Control with respect to the last full fiscal year of the
Company ending prior to the Change of Control; provided, however, that if you
were employed by the Affiliated Group members, collectively, for less than the
full period of such last fiscal year, the bonus paid to you for such partial
year shall be annualized for this purpose; provided, further, that if the annual
bonus for any Applicable Fiscal Year is not paid to you within 90 days of the
end of such Applicable Fiscal Year, then such failure shall be deemed a more
than 20% reduction for purposes of determining Good Reason and deemed to have
occurred within one year after the Change of Control, or (iii) change in your
primary office location of more than 50 miles from its location on the date
immediately prior to the Change of Control.
 
(i)            “Qualified Month” means a calendar month during which the
Partnership either (a) pays a cash distribution to holders of its Common Units
or (b) is required to make adjustments to capital accounts upon the issuance of
additional Common Units.
 
(j)            “Qualifying Termination” means:
 
(i)            you cease to be an Employee, Consultant or Director due to (1)
your death or (2) your employment being terminated by an Affiliated Group member
pursuant to its extended disability leave policy 12 months after you are
determined to be disabled under its long-term disability plan; provided that
your disability qualifies as a “disability” under Section 409A of the Code and
you continue to be so disabled at the end of the extended 12-month disability
leave period; or
 
(ii)            you (1) cease to be an Employee, Consultant or Director due to
your retirement on or after reaching age 62 and having 10 or more years of
credited service as an Employee, Consultant and/or Director, (2) have given the
Company at least 30 days prior written notice of your retirement date, unless
such notice period is waived by the Company, in its sole discretion, (3)
execute, within the Release Period, the Retirement and Release Agreement in the
form required by the Company and such Retirement and Release Agreement becomes
effective, and (4) comply, at the time of your retirement, with any applicable
retirement policies then in effect; or
 
(iii)            you cease to be an Employee, Consultant or Director due to
either (1) the termination of your employment by an Affiliated Group member on
or within one year after a Change of Control for any reason other than for Cause
or (2) the termination of your employment by you for Good Reason within 120 days
following the date on which you have actual notice of the event that gives rise
to your termination for Good Reason, provided that such Good Reason event occurs
on or within one year after the Change of Control.
-4-

--------------------------------------------------------------------------------

If the Phantom Unit is subject to Section 409A of the Code, the Qualifying
Termination must be a “separation from service” for purposes of Section 409A.
 
(k)           “Record Date” means the date of record on which the Partnership
determines the holder of a Common Unit for purposes of determining entitlement
to receive the cash distribution that has been declared, but not yet paid, with
respect to that Common Unit.
 
(l)            “Release Period” means the 21-day or 45-day period, whichever is
applicable, to your Required Release, as provided by 29 CFR §162.5.22(e).
 
(m)         “Required Release” means your release of certain claims as provided
in the Retirement and Release Agreement, which is required for your retirement
to be a Qualifying Termination pursuant to Section 5(j)(ii).
 
6.            No Right to Continued Service.  Nothing in this Award Agreement or
in the Plan shall confer any right on you to continue as an Employee, Director
or Consultant. A change in your status between Employee, Director and/or
Consultant shall not be a termination of your service for purposes of this Award
Agreement.
 
7.            Tax Withholding.  Notwithstanding anything in this Award Agreement
to the contrary, to the extent that the grant, vesting or settlement of a
Phantom Unit or a DER, or any cash “distribution” payments made with respect to
a DER, results in the receipt of compensation by you with respect to which an
Affiliated Group member has a tax withholding obligation pursuant to any
applicable law, then, unless other arrangements have been made by you in advance
that are acceptable to such Affiliated Group member, the Affiliated Group member
shall withhold (or cause to be withheld) from such settlement or payment (or
other compensation owed you) such amount of money, number of Common Units or any
combination thereof, in its discretion, as the Affiliated Group member
determines is required to meet its tax withholding obligations under such
applicable law.
 

8.            Non-delivery of Common Units.  Notwithstanding any other
provisions of this Award Agreement to the contrary, no Affiliated Group member
shall be obligated to deliver hereunder any Common Units if counsel to the
Company, the Partnership or the General Partner determines such delivery would
violate (i) any law or regulation of any governmental authority, (ii) any
agreement between the Company, the General Partner or the Partnership and any
national securities exchange or market upon which the Common Units are listed,
or (iii) any policy of any Affiliated Group member.
 

9.            Plan Controls.  The Phantom Units and DERs hereby granted are
subject to the terms of the Plan, which is hereby incorporated by reference,
including, without limitation, the ability of the Committee, in its discretion,
to amend this Award Agreement without your consent, as provided in the Plan.  In
the event of any conflict between the terms of this Award Agreement and the
Plan, the Plan shall be the controlling document, with the sole exception that
you shall not be considered an “at will” employee where the applicable state law
governing your employment with the Affiliated Group member does not recognize
the concept of employment “at will”.  The Plan, as in effect on the Date of
Grant, is attached hereto as Exhibit A.
 

10.         Clawback.  Notwithstanding any provision in this Award Agreement or
the Plan to the contrary, by accepting this Award you agree that, to the extent
required by any applicable law, including, without limitation, the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, SEC
rule or applicable securities exchange listing standards (collectively, the
“Law”), the Phantom Units and all amounts paid or payable pursuant to or with
respect to the Phantom Units, including all Common Units and DER amounts, shall
be subject to forfeiture, recovery, recoupment and/or cancellation to the extent
necessary to comply with such Law, and you agree to fully cooperate with the
Company in complying with such Law. This Section 10 shall survive the expiration
or termination of this Award Agreement for such period as is necessary to comply
with the Law and effectuate any forfeiture, recovery, recoupment or
cancellation.
-5-

--------------------------------------------------------------------------------

11.         Section 409A.  Payments under this Award Agreement are intended to
be exempt, to the maximum extent possible, from Section 409A of the Code, and,
to the extent subject to Section 409A, to comply with Section 409A. This Award
Agreement shall be construed and administered in accordance with this intent.
 

12.         Governing Law.  This Award Agreement will be construed and
interpreted in accordance with the laws of the State of Delaware without regard
to conflict of law principles.
 
 
ENTERPRISE PRODUCTS COMPANY
 
 
 
 
By: 
   
 
 
Senior Vice President, Human Resources

 
 
-6-

--------------------------------------------------------------------------------